PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,734,486
Issue Date: August 04, 2019
Application No. 16/600,041
Filing or 371(c) Date: October 11, 2019
Attorney Docket No. 098825-001720US-1156501   
:
:
:
:	DECISION ON PETITION
:
:
:



This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed October 20, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

The file still does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  However, as informed in the previous decision dated October 15, 2021. If appropriate, a change of address should be filed in accordance with MPEP 601.03 and that the Office will mail all future correspondence solely to the address of record.  As a result, a courtesy copy will not be mailed to the address on the petition.  

Inquiries related to this communication should be directed to Schene Gray Paralegal Specialist at (571) 272-2581. 




/JOANNE L BURKE/Lead Paralegal Specialist, OPET